Per Curiam.

While respondent claims that irrespective of the statute her common-laAV right was violated, she allegés a first cause of action only under the statute. In that respect her complaint is defective because there is no allegation that she was denied service because of “ race, creed or'color ” — a limitation contained in section 40 of the Civil Rights Law. (Woollcott v. Shubert, 217 N. Y. 212.) The second cause of action, which incorporates the first, is legally insufficient because plaintiff may only recover the penalty provided by section 41. (Carter v. Tarantelli, 259 App. Div. 1068.) The cases of hotels and innkeepers relied upon by the respondent are not applicable because the complaint does not allege that the premises constituted a hotel or inn.
*737Order reversed, with ten dollars costs, and motion granted, with leave to plaintiff to serve an amended complaint within five days after service of order entered hereon upon payment of said costs.
McCook, Hammer and Rosen man, JJ., concur.